Citation Nr: 0841304	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine to include as secondary to the 
service-connected right inguinal hernia.  

2. Entitlement to service connection for a left inguinal 
hernia to include as secondary to the service-connected right 
inguinal hernia.  

3. Entitlement to a rating higher than 30 percent for a right 
inguinal hernia. 

4. Entitlement a rating higher than 10 percent for depressive 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2005, in March 2007, 
and in November 2007 of a Department of Veterans Affairs (VA) 
Regional Office (RO). 

In July 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The claim of service connection for a left inguinal hernia to 
include as secondary to the service-connected right inguinal 
hernia is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


FINDINGS OF FACT

1. Degenerative disc disease of the lumbar spine was not 
affirmatively shown to have been present during service; 
degenerative disc disease of the lumbar spine, first 
documented after service is unrelated to a disease, injury, 
or event of service origin; and degenerative disc disease of 
the lumbar spine was not caused by or made worse by the 
service-connected right inguinal hernia. 

2. The right inguinal hernia, postoperative with several 
surgical procedures, is manifested by a small, recurrent, 
reducible hernia, not well supported by a truss or hernia 
belt, but is not inoperable. 

3. Depressive disorder is manifested by occupational and 
social impairment due to depressed mood and anxiety, but 
difficulty in establishing and maintaining effective work and 
social relationships is not demonstrated.  


CONCLUSIONS OF LAW

1. Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service and degenerative disc 
disease of the lumbar spine is not proximately due to or 
aggravated by the service-connected right inguinal hernia.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008). 

2. The criteria for a rating higher than 30 percent for a 
right inguinal hernia have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2008).   

3. The criteria for a 30 percent rating for depressive 
disorder have been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2008).   

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- initial adjudication VCAA 
notice by letters, dated in December 2003, in June 2004, in 
October 2004, in March 2005, in March 2006, in May 2007, and 
in June 2008.  



The veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, including 
secondary service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; or evidence that a disability was caused or 
aggravated by a service-connected disability.  

The veteran was also notified of the evidence needed to 
substantiate the claims for increase, namely, that a 
disability has increased in severity and the effect that 
worsening has on the claimant's employment and daily life.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim, for the degree of disability 
assignable, and general notice of the criteria of the 
Diagnostic Codes under which the veteran is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).  



To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

As for the notice of the criteria of the Diagnostic Codes 
under which the veteran is rated, at this stage of the 
appeal, when the veteran already has notice of the rating 
criteria as provided in the statement of the case (right 
inguinal hernia), dated in May 2007, and in the statement of 
the case (depressive disorder), dated in February 2008, a 
reasonable person could be expected to understand from the 
notice what the criteria were for rating the disabilities.  
For this reason, the content error did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881, 888-90 (2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  

The RO obtained the service treatment records, VA records, 
and private records. VA conducted the necessary medical 
inquiry in an effort to substantiate the claim of service 
connection for degenerative disc disease of the lumbar spine.  
Also, the veteran was afforded VA examinations for the claims 
for increase.   38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); .McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

Degenerative Disc Disease of the Lumbar Spine

Factual Background

The service treatment records show that in March 1976 the 
veteran had a right inguinal herniorrhaphy.  In June 1976, 
the veteran complained of head and neck pain after he fell 
about five feet out of his bunk.  The impressions were muscle 
strain and to rule out a concussion.  On separation 
examination, the spine was evaluated as normal.  A back 
abnormality was not listed as a diagnosis. 

After service in a rating decision in August 1984, the RO 
granted service connection for a right inguinal hernia. 

Private medical records show that in May 1990 the veteran 
complained of weakness and numbness of the right lower 
extremity, which he believed were related to an accident in 
February 1990.  A MRI revealed disc bulging at L5-S1 causing 
displacement of the right S1 nerve root.

In a statement, dated in May 2004, a VA health-care provider 
stated that the veteran's hernia repairs, resulted in a 
weakened abdominal wall so that the veteran was unable to 
continue his work in construction and that the veteran was 
having  low back pain, which was seen with individuals who 
have had multiple hernia repairs.  

VA records show that in November 2004 X-rays revealed 
degenerative disc disease at L4-5.  



On VA examination in November 2004 the veteran's records were 
reviewed.  It was noted that the veteran had had multiple 
hernia surgeries, that in "1991" when he and others were 
lifting a heavy object, he had a bilateral hernia and he 
strained his back.  He now complained of constant low back 
pain with stiffness and spasms and sciatica in the right 
lower extremity.  

The veteran stated that an MRI after his on-the-job injury 
had found a herniated disc, which he believed was at L5.  The 
pertinent diagnosis was lumbosacral strain with right, S-1 
radiculopathy.  The examiner stated that the low back 
problems appeared to be from a work injury, when lifting a 
heavy pipe, and it was as likely as not that the low back 
problem was secondary to the lifting strain and not due to 
the inguinal hernia.  

On additional examination in November 2004, it was noted that 
the veteran had the onset of low back pain after a 1990 
accident with intermittent low back pain since.  
The diagnosis was chronic low back pain due to lumbosacral 
degenerative disc disease.  The examiner expressed the 
opinion that the chronic low back pain was not caused by or 
the result of a recurrent right inguinal hernia.  

In July 2008, the veteran testified that he had been 
diagnosed as having degenerative disc disease about six or 
seven years previously and that he had also injured his low 
back during service when he fell out of his bunk.  The 
veteran's representative referred to the fact that a VA 
health-care provider had stated that the hernia repairs, 
resulted in a weakened abdominal wall, and that the veteran 
was having low back pain because of it.  The veteran felt 
that the weakening of the abdominal wall muscles had 
contributed to his current low back disability, and that he 
had low back problems since service.    


Analysis 

On the basis of the service treatment records, degenerative 
disc disease of the lumbar spine was not affirmatively shown 
during service, and service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document an 
abnormality of the lumbar spine, the veteran did fall from 
his bunk after which he complained of head and neck pain, and 
the impressions were muscle strain and to rule out a 
concussion.  On separation examination, the spine was 
evaluated as normal, and a lumbar spine abnormality was not 
listed as a diagnosis.

The veteran did testify that he injured his low back at the 
time he fell out of his bunk and that he has had back pain 
since then, which the veteran is competent to state. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
degenerative disc disease of the lumbar spine, as there was 
no complaint, finding, history, treatment, or diagnosis of a 
lumbar spine abnormality, and sufficient observation to 
establish chronicity during service, as there is only an 
isolated entry, pertaining to the fall, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, a low back disability, degenerative disc 
disease of the lumbar spine by MRI, was first documented in 
1990, following an on-the-job injury.  The absence of 
documented low back complaints from 1976 to 1990 interrupts 
continuity and weight against continuity.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  



To the extent that the veteran's testimony relates low back 
problems since service, implying continuity, while the 
veteran is competent to describe symptoms or features of an 
injury, competency must be distinguished from the weight and 
credibility of the testimony, which is a factual 
determination going to the probative value of the evidence, 
which is determined by the Board.  Layno v. Brown, 6 Vet. 
App. 465, 4370 (1994). 

The absence of any in-service low back complaint or symptoms 
at the time of the fall or thereafter and of any abnormal 
finding on separation examination during service, the absence 
of documented low back complaints from 1976 to 1990, 
interrupting continuity, and the uncontroverted evidence of 
an intercurrent on-the-job injury in 1990, resulting in the 
diagnosis of degenerative disc disease of the lumbar spine, 
weighs against the veteran's testimony to the extent that the 
veteran's testimony implies continuity.  Here, the evidence 
of continuity under 38 C.F.R. § 3.303(b) fails not just 
because of the lack of medical documentation, rather the 
assertions of continuity are not credible in light of all the 
evidence and therefore the testimony is less probative than 
the negative evidence on the question of continuity.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

As for service connection based on the evidence of 
degenerative disc disease of the lumbar spine first diagnosed 
after service under 38 C.F.R. § 3.303(d), although the 
veteran is competent to describe symptoms and features of an 
injury, degenerative disc disease is not a condition under 
case law that has been found to be capable of lay 
observation.  Therefore the determination as to the presence 
of degenerative disc disease of the lumbar spine is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the determination involves question of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For this reason, the Board rejects the 
veteran's statements and testimony as competent evidence to 
substantiate that the current degenerative disc disease of 
the lumbar spine is directly related to an injury in service 
or was caused by or made worse by the service-connected right 
inguinal hernia.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As for competent medical evidence, there is no competent 
medical evidence linking the current degenerative disc 
disease of the lumbar spine to an injury, or disease, or 
event during service. 

As for secondary service connection, that is whether the 
current degenerative disc disease lumbar spine was caused by 
or made worse by the service-connected right inguinal hernia, 
a VA examiner expressed the opinion that the veteran's low 
back problems appeared to be from a work injury, when lifting 
a heavy pipe, and it was as likely as not that the low back 
problem was secondary to the lifting strain and not due to 
the inguinal hernia.  On additional examination in November 
2004, the examiner expressed the opinion that the chronic low 
back pain was not caused by or the result of a recurrent 
right inguinal hernia.  This evidence opposes the claim. 

The evidence in favor of secondary service connection consist 
of the opinion of the VA health-care provider, who stated 
that the veteran was having low back pain, which was seen 
with individuals who have multiple hernia repairs. 

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

As for the favorable opinion, because the VA health-care 
provider did not address the post-service intercurrent 
injury, which resulted in the current diagnosis of 
degenerative disc disease lumbar, the opinion is less 
thorough than the opinions of the VA examiners, who did 
consider the intercurrent injury.  For this reason, the 
favorable opinion is of lesser probative value than the VA's 
examiners' opinions, which oppose the claim and outweigh the 
favorable opinion.  Also, one VA examiner expressed the 
opinion that the chronic low back pain was not caused by or 
the result of a recurrent right inguinal hernia, implicitly, 
not aggravated, that is, not made worse by, which also oppose 
the claim. 

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as the preponderance of the evidence 
is against the claim to include as secondary to the right 
inguinal hernia, for the reasons articulated, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Claims for Increase 

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage rating in the Rating Schedule represents, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Inguinal Hernia 

The current claim for increase was received at the RO in 
October 2003. 

VA records disclose that in May 2006 the veteran was 
scheduled for a surgical repair of a recurrent right inguinal 
hernia, but he cancelled and he asked to be rescheduled. 

On VA examination in March 2007, the pertinent finding was a 
small, reducible,  recurrent right inguinal hernia.  The 
examiner stated that the use of a truss or hernia belt for 
the recurrent right inguinal hernia would not be successful 
because of the veteran's body habitus and that the preferable 
management would be a surgical repair. 

VA records disclose that in September 2007 the veteran wanted 
to delay his surgery until he finished school. 

In July 2008, the veteran testified that his physicians had 
recommended that he have the additional hernia surgeries, but 
the procedures had been postponed several times and had not 
been rescheduled.  

Analysis 

The right inguinal hernia is currently rated 30 percent under 
Diagnostic Code 7338.  The criteria for the next higher 
rating, 60 percent, under Diagnostic Code 7338, are a large, 
recurrent, postoperative hernia, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.    

As the veteran has a small, reducible hernia, which is not 
inoperable, the criteria for the next higher rating under 
Diagnostic Code 7338 have not been met.  As the preponderance 
of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Depressive Disorder 

The current claim for increase was received at the RO in May 
2007.  

On VA psychiatric examination in July 2007, the veteran 
complained of an increase in depressive symptoms.  He stated 
that he felt depressed daily, that his interest in activities 
was diminished, and that he had difficulties pursuing his 
associate's degree.  He also stated that he had difficulty 
sleeping, increased levels of fatigue, and difficulty 
concentrating.  He had passive suicidal ideation and he was 
experiencing prolonged grief over his mother's death in 
October 2006.  

As for employment, the veteran stated that he could no longer 
due physical labor because of the hernia problems, but he 
wanted to return to work after he completed his degree, which 
he was pursuing full time. 

The veteran denied a history of hospitalization for 
psychiatric illness and that he was in therapy.  He stated 
that he had been married three times, that he had an adult 
daughther to whom he had not spoken to for three years, and 
that he maintained a good relationship with his sisters and 
brother.  He stated that he enjoyed school, but he had 
trouble concentrating.  He stated that he was last able to 
work in 2004 and then he became the primary care-giver to his 
mother until she died. 

On mental status examination, cognitive testing was within 
the normal range.  He dressed casually.  His affect was 
normal, but he became sad and tearful when discussing his 
mother's death.  His speech was normal.  He made good eye 
contact.  His thought processes were linear and goal-
directed.  His able to communicate appropriately.  He 
described his sleep as poor and his activity level as fair.  
He denied any homicidal ideation, but had had some passive 
suicidal ideation although no plans or true desire.  

As for employability status, the examiner stated that the 
depressive symptoms were mild to moderate.  The diagnosis was 
dysthymic disorder.  The Global Assessment of Functioning 
score was 53.  

The examiner commented that there was reduced reliability and 
productivity due to psychiatric signs and symptoms, due to 
such symptoms as a lack of motivation, grief, and depression, 
which required continuous medication and caused difficulty in 
completing his Associate's degree.  The examiner also 
commented that the veteran was able to maintain activities of 
daily living, including personal hygiene, that there was no 
inappropriate behavior, that his thought processes and 
communications were not impaired, that functioning was 
slightly impaired with some isolation, and that his 
employment was impaired due to physical disabilities.

VA records show that in April 2008 the veteran sought therapy 
for his depression. 



In July 2008, the veteran testified that he was not able to 
perform his job as a fire sprinkler fitter and that through 
the VA Vocational Rehabilitation program he was now attending 
college in an engineering program.  He stated that he 
received treatment for depression through VA, and that had 
not been employed since 2004. The veteran testified that it 
was difficult to motivate himself to do things because of 
chronic pain and now had diminished self-esteem and ambition 
and that he had no social life.  He stated that he had not 
seen his daughter in a while.  He indicated that   he had 
been in school since January 2007, taking 13 credit hours per 
semester with a 4.0 grade average, and that he was now about 
one year away from obtaining his associate's degree.  

Analysis 

Depressive disorder is currently rated 10 percent under 
Diagnostic Code 9434  under the General Rating Formula for 
Mental Disorders.  

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

The criteria for the next higher rating, 30 percent, under 
Diagnostic Code 9434 are occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 



Under Diagnostic Code 9434, the criteria for the next higher 
rating, 50 percent, are occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a higher rating have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the rating criteria that determines the rating.

As for the effect of the veteran's psychiatric symptoms on 
occupation and social relationships, the record shows the 
veteran is not currently employed because of his physical 
health problems, not because of his depressive disorder.  As 
for social relations, he was the primary care-giver for his 
mother until her death and he has a good relationship was his 
sisters and brother.  He does not appear to have a close 
relationship with his adult daughter.  And while there is 
some evidence of social isolation, the veteran is single, he 
does attend community college full time and there is no 
evidence that his depressive symptoms interfere with the 
social setting of the college community, that is, with other 
students or faculty.

Also, although the veteran is generally functioning 
satisfactorily with routine behavior and self-care, he does 
have a depressed mood and anxiety and sleep impairment.  And 
while he has difficulty concentrating, his academic progress 
has not been impaired as he stated that he has a 4.0 grade 
point average. 

As the veteran has more than mild or transient symptoms, the 
current symptomatology more nearly approximates the criteria 
for the next higher rating, 30 percent, which is also 
consistent with the GAF score of 53, namely, moderate 
symptoms, but generally functioning pretty well with 
meaningful interpersonal relationships. 

The current symptomatology does not more nearly approximate 
the criteria for the next higher rating, 50 percent, namely, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
abnormal speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long- term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Also the GAF score of 53, indicative of 
moderate symptoms, does not support the criteria for the next 
higher rating.  For the above reason, the preponderance of 
the evidence is against a rating higher than 30 percent for 
depressive disorder. 


ORDER

Service connection for degenerative disc disease of the 
lumbar spine to include as secondary to the service-connected 
right inguinal hernia is denied.  

A rating higher than 30 percent for a right inguinal hernia 
is denied.  

A rating of 30 percent for depressive disorder is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  


REMAND 

The service treatment records show that in July 1976 the 
veteran complained of tenderness on the left side of the 
lower abdomen.  On examination, he had some left inguinal 
tenderness with pain on tensing of the abdominal muscles, but 
there was no hernia.  The assessment was a left inguinal 
strain.  

After service, on VA examination in 1984, the examiner found 
no evidence of a hernia on the left side. 

Private medical records show that when the veteran was 
hospitalized in February 1990, the veteran stated that he 
injured the left inguinal region.  The diagnosis was acute 
left inguinal hernia, which was then surgically repaired. 

In a statement, dated in May 2004, a VA health-care provider 
stated that the veteran's hernia repairs, resulted in a 
weakened abdominal wall.

In July 2008, the veteran testified that his left inguinal 
hernia developed in after he had a recurrence of his right 
inguinal hernia.  At that time he had been told that the 
right inguinal hernia had weakened his abdominal wall, 
resulted in his left inguinal hernia, which was surgically 
repaired.  

Based on the above, the record raises the question of 
secondary service connection for a left inguinal hernia.  And 
as the record does not contain sufficient medical evidence to 
decide the claim on the basis of secondary service 
connection, further development is necessary.

1. Afford the veteran a VA examination to 
determine whether it is at least as 
likely as not that that the recurrent 
left inguinal hernia is due to or 
aggravated by the veteran's service-
connected right inguinal hernia. The 
claims folder must be made available for 
review by the examiner.

In formulating the opinion, the examiner 
is asked comment on the clinical 
significance the right hernia repairs 
resulted in a weakened abdominal wall 
that caused or made worse the left 
inguinal hernia. 



The examiner is also asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as it is to 
find against causation.

Also the term "aggravation" means a 
permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to the natural progress of the 
disorder as contrasted to a worsening of 
symptoms.

2. After the above development has been 
completed, adjudicate the claim of 
secondary service connection for a left 
inguinal hernia.  If the determination 
remains adverse to the veteran, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


